Exhibit 10.2.10

CALPINE CORPORATION

CHANGE IN CONTROL AND SEVERANCE

BENEFITS PLAN

Calpine Corporation, a Delaware corporation (the “Company”) has adopted the
Calpine Corporation Change in Control and Severance Benefits Plan (the “Plan’”)
for the benefit of certain Participant employees of the Company and its
subsidiaries, on the terms and conditions hereinafter stated. The Plan is
intended to help retain qualified employees, maintain a stable work environment
and provide financial security to certain Participant employees of the Company
in the event of a Change in Control and in the event of a termination of
employment in connection with or without a Change in Control. The Plan, as a
“severance pay arrangement” within the meaning of section 3(2)(B)(i) of ERISA,
is intended to be excepted from the definitions of “employee pension benefit
plan” and “pension plan” set forth under Section 3(2) of ERISA, and is intended
to meet the descriptive requirements of a plan constituting a “severance pay
plan” within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations ss. 2510.3-2(b).

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

Section 1.01 Definitions. Capitalized terms used in this Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

“Annual Salary” shall mean the base salary paid to a Participant immediately
prior to his or her Termination Date on an annual basis exclusive of any bonus
payments or additional payments under any Benefit Plan.

“Benefit Plan” shall mean any “employee benefit plan” (including any employee
benefit plan within the meaning of Section 3(3) of ERISA); program, arrangement
or practice maintained, sponsored or provided by the Company, including those
relating to compensation, bonuses, profit-sharing, stock option, or other stock
related rights or other forms of incentive or deferred compensation, vacation
benefits, insurance coverage (including any self-insured arrangements) health or
medical benefits, disability benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance or
other benefits).

“Board” means the Board of Directors of the Company.

“Cause” shall have the meaning set forth in any individual employment, severance
or similar agreement between the Company and a Participant, or in the event that
a Participant is not party to such an agreement, Cause shall mean:

(i) the Participant’s act of fraud, dishonesty, misappropriation, or
embezzlement with respect to the Company;



--------------------------------------------------------------------------------

(ii) the Participant’s conviction of, or plea of guilty or no contest to, any
felony;

(iii) the Participant’s violation of the Company’s drug policy or
anti-harassment policy;

(iv) the Participant’s admission of liability of, or finding by a court or the
SEC (or a similar agency of any applicable state) of liability for, the
violation of any “Securities Laws” (as hereinafter defined) (excluding any
technical violations of the Securities Laws which are not criminal in nature).
As used herein, the term “Securities Laws” means any Federal or state law, rule
or regulation governing the issuance or exchange of securities, including
without limitation the Securities Act of 1933, the Securities Exchange Act of
1934 and the rules and regulations promulgated thereunder;

(v) the Participant’s failure after reasonable prior written notice from the
Company to comply with any valid and legal directive of the Chief Executive
Officer or the Board that is not remedied within thirty (30) days of the
Participant being provided written notice thereof from the Company or the
Participant’s gross negligence in performance, or willful non-performance, of
any of the Participant’s duties and responsibilities with respect to the Company
that is not remedied within thirty (30) days of the Participant being provided
written notice thereof from the Company; or

(vi) other than as provided in clauses (i) through (v) above, the Participant’s
material breach of any material provision of this Plan that is not remedied
within thirty (30) days of the Participant being provided written notice
thereof.

The Participant shall not have acted in a “willful” manner if the Participant
acted, or failed to act, in a manner that he believed in good faith to be in, or
not opposed to, the best interests of the Company. Cause shall be determined by
the Governance and Nominating Committee of the Board in its sole discretion.

“Change in Control” shall mean:

(i) the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, but excluding, for this purpose, the Company or its
subsidiaries, or any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of a majority of either the then-outstanding
shares of Common Stock or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors; or

(ii) individuals who, as of the Effective Date, constitute the Board of
Directors (as of such date, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any person
becoming a director subsequent to such date whose election, or nomination for
election, was approved by a vote of at least a majority of the directors then
constituting the Incumbent Board or was

 

-2-



--------------------------------------------------------------------------------

effected in satisfaction of a contractual requirement that was approved by at
least a majority of the directors when constituting the Incumbent Board (in each
case, other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) shall be, for
purposes of this Section 16(b), considered as though such person were a member
of the Incumbent Board; or

(iii) consummation of a reorganization, merger, consolidation or share exchange,
in each case with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger, consolidation or share
exchange do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged, consolidated or other surviving entity’s then-outstanding
voting securities, or approval by the stockholders of the Company of a
liquidation or dissolution of the Company or consummation of the sale of all or
substantially all of the assets of the Company (determined on a consolidated
basis).

“COBRA” shall mean Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference in
this Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.

“Common Stock” means common stock of the Company.

“Compensation Committee” shall mean the Compensation Committee of the Board.

“Disability” shall have the meaning set forth in Section 409A(a) (2) (C) of the
Code.

“Effective Date” shall mean the “effective date” of the Company’s “Joint Plan of
Reorganization Pursuant to Chapter 11 of the United States Bankruptcy Code Dated
August 27, 2007.”

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Good Reason” shall mean, when used with reference to any Participant, any of
the following actions or failures to act, but in each case only if it occurs
while such Participant is employed by the Company and then only if it is not
consented to by such Participant in writing:

(i) assignment of a position that is of a lesser rank than held by the
Participant prior to the assignment and that results in such Participant ceasing
to be an executive officer of a company with securities registered under the
Securities Exchange Act of 1934;

 

-3-



--------------------------------------------------------------------------------

(ii) a material reduction in such Participant’s base salary or target bonus
opportunity (including an adverse change in performance criteria or a decrease
in ultimate target bonus opportunity) in effect the day prior to the Effective
Date; or

(iii) any change of more than fifty (50) miles in the location of the principal
place of employment of such Participant immediately prior to the effective date
of such change.

For purposes of this definition, none of the actions described in clauses
(i) and (ii) above shall constitute “Good Reason” with respect to any
Participant if it was an isolated and inadvertent action not taken in bad faith
by the Company and if it is remedied by the Company within thirty (30) days
after receipt of written notice thereof given by such Participant (or, if the
matter is not capable of remedy within thirty (30) days, then within a
reasonable period of time following such thirty (30) day period, provided that
the Company has commenced such remedy within said thirty (30) day period);
provided that “Good Reason” shall cease to exist for any action described in
clauses (i) through (iii) above on the sixtieth (60th) day following the later
of the occurrence of such action or the Participant’s knowledge thereof, unless
such Participant has given the Company written notice thereof prior to such
date.

“Participant” shall mean an employee of the Company who is included on Schedule
A hereto, as that schedule may be amended in accordance with Section 2.01.

“Plan” shall mean this Calpine Corporation Change in Control and Severance
Benefits Plan, as amended, supplemented or modified from time to time in
accordance with its terms.

“Potential Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control; or

(ii) the Company or any person, entity or “group” (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act, but excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company) publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or

(iii) the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifteen (15%) or more of either the then-outstanding shares of Common Stock
or the combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of Directors; or

 

-4-



--------------------------------------------------------------------------------

(iv) the Compensation Committee adopts a resolution to the effect that a
Potential Change in Control has occurred.

“Successor” shall mean a successor to all or substantially all of the business,
operations or assets of the Company.

“Termination Date” shall mean, with respect to any Participant, the termination
date specified in the Termination Notice delivered by such Participant to the
Company in accordance with Section 2.02 or as set forth in any Termination
Notice delivered by the Company, or as applicable, the Participant’s date of
death or a Tier 1 Participant’s voluntary termination under Section 5.01.

“Termination Notice” shall mean, as appropriate, written notice from (a) a
Participant to the Company purporting to terminate such Participant’s employment
for Good Reason in accordance with Section 2.02 or (b) the Company to any
Participant purporting to terminate such Participant’s employment for Cause or
Disability in accordance with Section 2.03.

“Tier 1 Participant” shall mean each Participant designated in Schedule A hereto
as a Tier 1 Participant, as that schedule may be amended in accordance with
section 2.01.

“Tier 2 Participant” shall mean each Participant designated in Schedule A hereto
as a Tier 2 Participant, as that schedule may be amended in accordance with
Section 2.01.

“Tier 3 Participant” shall mean each Participant designated in Schedule A hereto
as a Tier 3 Participant, as that schedule may be amended in accordance with
Section 2.01.

“Tier 4 Participant” shall mean each Participant designated in Schedule A hereto
as a Tier 4 Participant, as that schedule may be amended in accordance with
Section 2.01.

Section 1.02 Interpretation. In this Plan, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” refer to this Plan as
a whole and not to any particular Article, Section or other subdivision,
(b) reference to any Article or Section, means such Article or Section hereof
and (c) the words “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term. The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.

ARTICLE II

ELIGIBILITY AND BENEFITS

Section 2.01 Eligible Employees.

(a) An employee of the Company shall be a “Participant” in the Plan during each
calendar year (or partial calendar year) for which he or she has been designated
as a Participant (and in the Tier so designated) by the Compensation Committee
and for each succeeding calendar year, unless the Participant is given written
notice by October 31 of the preceding year of the determination of the
Compensation Committee that such Participant shall

 

-5-



--------------------------------------------------------------------------------

cease to be a Participant or shall participate in a different Tier for such
succeeding calendar year. Notwithstanding the foregoing, a Participant may not
be removed from the Plan, nor placed in a lower tier (with Tier 1 being the
highest Tier and Tier 4 being the lowest Tier), during the pendency of, or
within six (6) months following, a Potential Change in Control or within two
years following a Change in Control.

(b) This Plan is only for the benefit of Participants, and no other employees,
personnel, consultants or independent contractors shall be eligible to
participate in this Plan or to receive any rights or benefits hereunder.

Section 2.02 Termination Notices from Participants. For purposes of this Plan,
in order for any Participant to terminate his or her employment for Good Reason,
such Participant must give a Termination Notice to the Company, which notice
shall be signed by such Participant, shall be dated the date it is given to the
Company, shall specify the Termination Date and shall state that the termination
is for Good Reason and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such Good Reason. Any Termination
Notice given by a Participant that does not comply in all material respects with
the foregoing requirements as well as the “Good Reason” definition provisions
set forth in Section 1.01 shall be invalid and ineffective for purposes of this
Plan. If the Company receives from any Participant a Termination Notice that it
believes is invalid and ineffective as aforesaid, it shall promptly notify such
Participant of such belief and the reasons therefor. Any termination of
employment by the Participant that either does not constitute Good Reason or
fails to meet the Termination Notice requirements set forth above shall be
deemed a termination by the Participant without Good Reason.

Section 2.03 Termination Notices from Company. For purposes of this Plan, in
order for the Company to terminate any Participant’s employment for Cause, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is given to such Participant, shall specify the Termination
Date and shall state that the termination is for Cause and shall set forth in
reasonable detail the particulars thereof. For purposes of this Plan, in order
for the Company to terminate any Participant’s employment for Disability, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is given to such Participant, shall specify the Termination
Date and shall state that the termination is for Disability and shall set forth
in reasonable detail the particulars thereof. Any Termination Notice given by
the Company that does not comply, in all material respects, with the foregoing
requirements shall be invalid and ineffective for purposes of this Plan. Any
Termination Notice purported to be given by the company to any Participant after
the death or retirement of such Participant shall be invalid and ineffective.

 

-6-



--------------------------------------------------------------------------------

ARTICLE III

CHANGE IN CONTROL BENEFITS

Section 3.01 Accelerated Vesting of Equity. Upon the occurrence of a Change in
Control, notwithstanding the provisions of any Benefit Plan or agreement (except
as provided in this Section 3.01):

(a) each outstanding option to purchase Company Common Stock (each, a “Stock
Option”) shall become automatically vested and exercisable and

(i) in the case of those Stock Options outstanding as of the Effective Date,
shall remain exercisable by such Participant until the later of the 15th day of
the third month following the date at which, or December 31 of the calendar year
in which, the Stock Option would have otherwise expired, but in no event beyond
the original term of such Stock Option; and

(ii) in the case of all Stock Options granted to a Participant after the
Effective Date, shall remain exercisable by such Participant for a period of
(x) three years in the case of a Tier 1 Participant, (y) two years in the case
of a Tier 2 Participant or (z) one year in the case of a Tier 3 Participant,
beyond the date at which the Stock Option would have otherwise expired, but in
no event beyond the original term of such Stock Option;

(b) the vesting restrictions on all other awards relating to Common Stock
(including but not limited to restricted stock, restricted stock units and stock
appreciation rights) held by a Participant shall immediately lapse and in the
case of restricted stock units and stock appreciation rights shall become
immediately payable.

ARTICLE IV

SEVERANCE AND RELATED BENEFITS

WHICH ARE NOT IN CONNECTION WITH

A CHANGE IN CONTROL

Section 4.01 Termination of Employment. In the event that a Participant’s
employment is terminated (i) by the Participant for Good Reason or (ii) by the
Company without Cause, then in each case, such Participant (or his or her
beneficiary) shall be entitled to receive, and the Company shall be obligated to
pay to the Participant, subject to Sections 4.02 through 4.03 and Section 7.15
hereof:

(a) In the case of a Tier 1 Participant, (i) a lump sum payment within sixty
(60) days following such Participant’s Termination Date in an amount equal to
2.0 times the sum of (A) the Participant’s highest Annual Salary in the three
years preceding the Termination Date plus (B) the Participant’s highest target
bonus for the year of termination; plus (ii) a lump sum payment equal to all
unused vacation time accrued by such Participant as of the Termination Date
under the Company’s vacation policy plus (iii) all accrued but unpaid
compensation earned by such Participant as of the Termination Date to be paid by
the Company as soon as practicable following the Termination Date ((ii) and
(iii), together referred to herein as the “Accrued Obligations”). In addition,
for a period of twenty-four months following the Termination Date, such
Participant and his or her dependents shall continue to be covered by all health
care, medical and dental insurance plans and programs (excluding disability)
maintained by the Company under which the Participant was covered immediately
prior to the Termination Date (collectively the “Continued Health Care
Benefits”) at the same cost sharing between the Company and Participant as a
similarly situated active employee, and the Continued Health Care Benefits shall
be provided concurrently with any health care benefit required under COBRA.

 

-7-



--------------------------------------------------------------------------------

(b) In the case of a Tier 2 Participant, (i) a lump sum payment within sixty
(60) days following such Participant’s Termination Date in an amount equal to
1.5 times the sum of (A) the Participant’s highest Annual Salary in the three
years preceding the Termination Date plus (B) the Participant’s highest target
bonus for the year of termination; plus (ii) payment of all Accrued Obligations
as soon as practicable following the Termination Date. In addition, for a period
of eighteen months following the Termination Date, such Participant and his or
her dependents shall receive Continued Health Care Benefits at the same cost
sharing between the Company and Participant as a similarly situated active
employee, and the Continued Health Care Benefit shall be provided concurrently
with any health care benefit required under COBRA.

(c) In the case of a Tier 3 Participant, (i) a lump sum payment within sixty
(60) days following such Participant’s Termination Date in an amount equal to
1.5 times the sum of (A) the Participant’s highest Annual Salary in the three
years preceding the Termination Date plus (B) the Participant’s highest target
bonus for the year of termination; plus (ii) payment of all Accrued Obligations
as soon as practicable following the Termination Date. In addition, for a period
of eighteen months following the Termination Date, such Participant and his or
her dependents shall receive Continued Health Care Benefits at the same cost
sharing between the Company and Participant as a similarly situated active
employee, and the Continued Health Care Benefit shall be provided concurrently
with any health care benefit required under COBRA.

(d) In the case of a Tier 4 Participant, (i) a lump sum payment within sixty
(60) days following such Participant’s Termination Date in an amount equal to
the sum of (A) the Participant’s highest Annual Salary in the three years
preceding the Termination Date plus (B) the Participant’s highest target bonus
for the year of termination; plus (ii) payment of all Accrued Obligations as
soon as practicable following the Termination Date. In addition, for a period of
twelve months following the Termination Date, such Participant and his or her
dependents shall receive Continued Health Care Benefits at the same cost sharing
between the Company and Participant as a similarly situated active employee, and
the Continued Health Care Benefit shall be provided concurrently with any health
care benefit required under COBRA.

(e) Notwithstanding anything herein to the contrary, if a Participant is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code
(“Specified Employee”), then any severance payment as set forth in
Section 4.01(a), (b), (c) and (d) above which is not otherwise exempt from
Section 409A of the Code shall be paid during a 30 day period which commences on
the date which is the day after the six month anniversary of such Specified
Employee’s Termination Date. In any event, all Accrued Obligations shall be paid
to the Participant as soon as practicable following the Termination Date and no
later than sixty (60) days following the Termination Date. Except as provided
below with respect to a Specified Employee, the payment of any health or medical
claims for the health and medical coverage provided in Sections 4.01(a), (b),
(c) and (d) shall be made to a Participant as soon as administratively
practicable after the Participant has provided the appropriate claim
documentation, but in no event shall the payment for any such health or medical
claim be paid later than the last day of the calendar year following the
calendar year in which the expense was incurred. Notwithstanding anything herein
to the contrary, to the extent required by Section

 

-8-



--------------------------------------------------------------------------------

409A of the Code: (1) the amount of medical claims eligible for reimbursement or
to be provided as an in-kind benefit under this Plan during a calendar year may
not affect the medical claims eligible for reimbursement or to be provided as an
in-kind benefit in any other calendar year, and (2) the right to reimbursement
or in-kind benefits under this Plan shall not be subject to liquidation or
exchange for another benefit. With respect to a Specified Employee during the
six month period commencing the date after the Specified Employee’s Termination
Date, the cost of any health or medical claims for health and medical coverage
provided in this Section 4.01 which are not otherwise exempt from Section 409A
of the Code shall be paid by the Specified Employee to the health and medical
service provider and reimbursed by the Company after the completion of such six
month period but no later than the last day of the calendar year following the
calendar year in which such health and medical expenses were incurred.

(f) Each Participant whose termination of employment entitles him or her to
severance pay as set forth in 4.01 (a), (b), (c) and (d) above shall be entitled
to receive outplacement benefits from the Company at its expense beginning on a
Participant’s Termination Date and ending on the monthly anniversary date of
such Termination Date as set forth below:

 

Participant

  

Monthly Anniversary Date

of the Termination Date

Tier 1    24 Month Tier 2    18 Month Tier 3    18 Month Tier 4    12 Month

Except as provided below with respect to a Specified Employee, the payment of
any outplacement benefits provided in this Section 4.01(f) shall be made to a
Participant as soon as administratively practicable after the Participant has
provided the appropriate claim documentation, but in no event shall the payment
for any such outplacement benefits be paid later than the last day of the
calendar year following the calendar year in which the expense was incurred.
Notwithstanding anything herein to the contrary, to the extent required by
Section 409A of the Code: (1) the amount of outplacement benefits eligible for
reimbursement or to be provided as an in-kind benefit under this Plan during a
calendar year may not affect the outplacement benefits eligible for
reimbursement or to be provided as an in-kind benefit in any other calendar
year, and (2) the right to reimbursement or in-kind benefits under this Plan
shall not be subject to liquidation or exchange for another benefit. With
respect to a Specified Employee during the six month period commencing the date
after the Specified Employee’s Termination Date, the cost of any outplacement
benefits provided in this Section 4.01(f) which are not otherwise exempt from
Section 409A of the Code shall be paid by the Specified Employee to the
outplacement service provider and reimbursed by the Company after the completion
of such six month period but no later than the last day of the calendar year
following the calendar year in which such outplacement benefits were incurred.

 

-9-



--------------------------------------------------------------------------------

Section 4.02 Condition to Receipt of Severance Benefits. As a condition to
receipt of any payment or benefits under this Article IV, such Participant must
enter into a Non-Solicitation, Non-Disclosure, Non-Disparagement and Release
Agreement with the Company and its affiliates in the form then currently used by
the Company which terminates on the monthly anniversary date of each
Participant’s Termination Date as set forth below:

 

Participant

  

Monthly Anniversary Date

of the Termination Date

Tier 1    24 Month Tier 2    18 Month Tier 3    18 Month Tier 4    12 Month

Section 4.03 Limitation of Benefits.

(a) Anything in this Plan to the contrary notwithstanding, the Company’s
obligation to provide the Continued Benefits shall cease if and when the
Participant becomes employed by a third party that provides such Participant
with substantially comparable health and welfare benefits.

(b) Any amounts payable under this Plan shall be in lieu of and not in addition
to any other severance or termination payment under any other plan or agreement
with the Company. Without limiting the generality of the foregoing, in the event
that a Participant becomes entitled to any payment under this Plan, such
Participant shall not be entitled to receive any payment under any Company
severance plan. As a condition to receipt of any payment under this Plan, the
Participant shall waive any entitlement to any other severance or termination
payment by the Company.

ARTICLE V

SEVERANCE AND RELATED TERMINATION BENEFITS

WHICH ARE IN CONNECTION WITH A CHANGE IN CONTROL

Section 5.01 Termination of Employment. In the event that a Participant’s
employment is terminated within twenty-four months following a Change in Control
or within three (3) months following a Potential Change in Control provided that
a Change in Control occurs within six (6) months following such Potential Change
in Control, and upon the occurrence of (i) a Tier 1 Participant’s termination of
employment for any reason other than by the Company for Cause or (ii) a Tier 2
Participant’s, Tier 3 Participant’s or Tier 4 Participant’s (a) termination of
his or her employment for Good Reason or (B) a Tier 2 Participant’s, Tier 3
Participant’s or Tier 4 Participant’s employment being terminated by the Company
without Cause, then in each case, such Participant (or his or her beneficiary)
shall be entitled to receive, and the Company shall be obligated to pay to the
Participant, subject to Sections 5.03 through 5.04 and Section 7.15 hereof:

(a) In the case of a Tier 1 Participant, (i) a lump sum payment within sixty
(60) days following such Participant’s Termination Date in an amount equal to
2.99 times the sum of (A) the Participant’s highest Annual Salary in the three
years preceding the Termination Date plus (B) the Participant’s highest target
bonus for the year of termination or for the year in which the Change in Control
occurred, whichever is larger; plus (ii) payment of all Accrued Obligations as
soon as practicable following the Termination Date. In addition, for a period of
thirty-six months following the Termination Date, such Participant and his or
her dependents shall receive Continued Health Care Benefits at the same cost
sharing between the Company and Participant as a similarly situated active
employee, and the Continued Health Care Benefit shall be provided concurrently
with any health care benefit required under COBRA.

 

-10-



--------------------------------------------------------------------------------

(b) In the case of a Tier 2 Participant, (i) a lump sum payment within sixty
(60) days following such Participant’s Termination Date in an amount equal to
2.99 times the sum of (A) the Participant’s highest Annual Salary in the three
years preceding the Termination Date plus (B) the Participant’s highest target
bonus for the year of termination or for the year in which the Change in Control
occurred, whichever is larger; plus (ii) payment of all Accrued Obligations as
soon as practicable following the Termination Date. In addition, for a period of
thirty-six months following the Termination Date, such Participant and his or
her dependents shall receive Continued Health Care Benefits at the same cost
sharing between the company and Participant as a similarly situated active
employee, and the Continued Health Care Benefit shall be provided concurrently
with any health care benefit required under COBRA.

(c) In the case of a Tier 3 Participant, (i) a lump sum payment within sixty
(60) days following such Participant’s Termination Date in an amount equal to
2.99 times the sum of (A) the Participant’s highest Annual Salary in the three
years preceding the Termination Date plus (B) the Participant’s highest target
bonus for the year of termination or for the year in which the Change in Control
occurred, whichever is larger; plus (ii) payment of all Accrued Obligations as
soon as practicable following the Termination Date. In addition, for a period of
thirty-six months following the Termination Date, such Participant and his or
her dependents shall receive Continued Health Care Benefits at the same cost
sharing between the Company and Participant as a similarly situated active
employee, and the Continued Health Care Benefit shall be provided concurrently
with any health care benefit required under COBRA.

(d) In the case of a Tier 4 Participant, (i) a lump sum payment within sixty
(60) days following such Participant’s Termination Date in an amount equal to
1.99 times the sum of (A) the Participant’s highest Annual Salary in the three
years preceding the Termination Date plus (B) the Participant’s highest target
bonus for the year of termination or for the year in which the Change in Control
occurred, whichever is larger; plus (ii) payment of all Accrued Obligations as
soon as practicable following the Termination Date. In addition, for a period of
twenty-four months following the Termination Date, such Participant and his or
her dependents shall receive Continued Health Care Benefits at the same cost
sharing between the Company and Participant as a similarly situated active
employee, and the Continued Health Care Benefit shall be provided concurrently
with any health care benefit required under COBRA.

 

-11-



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, if a Participant is a
Specified Employee, then any severance payment as set forth in Sections 5.01(a),
(b), (c) and (d) above which is not otherwise exempt from Section 409A of the
Code shall be paid during a 30 day period which commences on the date which is
the day after the six month anniversary of such Specified Employee’s Termination
Date. In any event, all Accrued Obligations shall be paid to the Participant as
soon as practicable following the Termination Date and no later than sixty
(60) days following the Termination Date. Except as provided below with respect
to a Specified Employee, the payment of any health or medical claims for the
health and medical coverage provided in Sections 5.01(a), (b), (c) and (d) shall
be made to a Participant as soon as administratively practicable after the
Participant has provided the appropriate claim documentation, but in no event
shall the payment for any such health or medical claim be paid later than the
last day of the calendar year following the calendar year in which the expense
was incurred. Notwithstanding anything herein to the contrary, to the extent
required by Section 409A of the Code: (1) the amount of medical claims eligible
for reimbursement or to be provided as an in-kind benefit under this Plan during
a calendar year may not affect the medical claims eligible for reimbursement or
to be provided as an in-kind benefit in any other calendar year, and (2) the
right to reimbursement or in-kind benefits under this Plan shall not be subject
to liquidation or exchange for another benefit. With respect to a Specified
Employee, during the six month period commencing the date after the Specified
Employee’s Termination Date, the cost of any health or medical claims for health
and medical coverage provided in this Section 5.01 which are not otherwise
exempt from Section 409A of the Code shall be paid by the Specified Employee to
the health and medical service provider and reimbursed by the Company after the
completion of such six month period but no later than the last day of the
calendar year following the calendar year in which such health and medical
expenses were incurred.

(f) Each Participant whose termination of employment entitles him or her to
severance pay as set forth in 5.01 (a), (b), (c) and (d) above shall be entitled
to receive outplacement benefits from the Company at its expense beginning on a
Participant’s Termination Date and ending on the monthly anniversary date of
such Termination Date as set forth below:

 

Participant

  

Monthly Anniversary Date

of the Termination Date

Tier 1    24 Month Tier 2    18 Month Tier 3    18 Month Tier 4    12 Month

Except as provided below with respect to a Specified Employee, the payment of
any outplacement benefits provided in this Section 5.01(f) shall be made to a
Participant as soon as administratively practicable after the Participant has
provided the appropriate claim documentation, but in no event shall the payment
for any such outplacement benefits be paid later than the last day of the
calendar year following the calendar year in which the expense was incurred.
Notwithstanding anything herein to the contrary, to the extent required by
Section 409A of the Code: (1) the amount of outplacement benefits eligible for
reimbursement or to be

 

-12-



--------------------------------------------------------------------------------

provided as an in-kind benefit under this Plan during a calendar year may not
affect the outplacement benefits eligible for reimbursement or to be provided as
an in-kind benefit in any other calendar year, and (2) the right to
reimbursement or in-kind benefits under this Plan shall not be subject to
liquidation or exchange for another benefit. With respect to a Specified
Employee, during the six month period commencing the date after the Specified
Employee’s Termination Date, the cost of any outplacement benefits provided in
this Section 5.01(f) which are not otherwise exempt from Section 409A of the
Code shall be paid by the Specified Employee to the outplacement service
provider and reimbursed by the Company after the completion of such six month
period but no later than the last day of the calendar year following the
calendar year in which such outplacement benefits were incurred.

Section 5.02 Golden Parachute Tax.

(a) If any benefit or payment by the Company or its subsidiaries to a Tier 1,
Tier 2, or Tier 3 Participant (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, including any
acceleration of vesting or payment) (a “Payment”) is determined to be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
are incurred by such Tier 1, Tier 2, or Tier 3 Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties,
being herein collectively referred to as the “Excise Tax”), then the Tier 1,
Tier 2, or Tier 3 Participant shall be entitled to receive an additional payment
(the “Gross-Up Payment”) in an amount such that the net amount of such
additional payment retained by Executive, after payment of all federal, state
and local income and employment taxes (including, without limitation, any
federal, state, and local income and employment taxes and Excise Tax imposed on
the Gross-Up Payment), shall be equal to the Excise Tax imposed on the Payment.
The payment of any Gross-Up Payment shall be made prior to the date the Tier 1,
Tier 2, or Tier 3 Participant is to remit the Excise Tax as provided under the
Code.

(b) Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that any Payment would be subject to the Excise Tax, then in the
case of a Tier 4 Participant, after taking into account any reduction in the
Payments provided by reason of section 280G of the Code in such other plan,
arrangement or agreement, the cash severance payments shall first be reduced,
and the noncash severance payments shall thereafter be reduced, to the extent
necessary so that no portion of the Payments is subject to the Excise Tax but
only if (A) the net amount of such Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (B) the net amount of such Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Tier 4 Participant would be subject in respect of such unreduced Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Payments); provided, however, that the
Tier 4 Participant may elect to have the noncash severance payments reduced (or
eliminated) prior to any reduction of the cash severance payments.

(c) Subject to the provisions of Section 5.02(d) hereto, all determinations
required to be made under this Section 5.02, including whether and when a
Gross-Up Payment is

 

-13-



--------------------------------------------------------------------------------

required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by an independent
accounting firm of nationally recognized standing selected by the Company and
which is not serving as accountant or auditor for the Company or the individual,
entity or group effecting the Change in Control (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and the
Participant within 30 business days of the receipt of the notice from the
Participant that there has been a Payment or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Participant. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments will not
have been made by the Company which should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 5.02(d) hereof and a
Tier 1, Tier 2, or Tier 3 Participant thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and the amount of the Underpayment shall be
promptly paid by the Company to or for the benefit of the Tier 1, Tier 2, or
Tier 3 Participant.

(d) A Tier 1, Tier 2, or Tier 3 Participant shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of a Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten business days after a Tier 1,
Tier 2, or Tier 3 Participant is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. A Tier 1, Tier 2, or Tier 3 Participant shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies a Tier 1, Tier 2, or Tier 3 Participant in writing prior to the
expiration of such period that it desires to contest such claim, a Tier 1, Tier
2, or Tier 3 Participant shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold a Tier 1, Tier 2, or
Tier 3 Participant harmless, on an after-tax basis, for any Excise Tax or
federal, state and local income and employment tax (including interest and
penalties with respect thereto) imposed as a result of such

 

-14-



--------------------------------------------------------------------------------

representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5.02(d), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct a Tier 1, Tier 2, or Tier 3 Participant to pay the
tax claimed and sue for a refund or to contest the claim in any permissible
manner, and the Tier 1, Tier 2, or Tier 3 Participant agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs a Tier 1, Tier 2, or
Tier 3 Participant to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Tier 1, Tier 2, or Tier 3 Participant,
on an after-tax basis, and shall hold Tier 1, Tier 2, or Tier 3 Participant
harmless from any Excise Tax or federal, state or local income or employment tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Tier 1, Tier 2, or Tier 3
Participant with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. The Company’s control of the contest,
however, shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and the Tier 1, Tier 2, or Tier 3 Participant shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

(e) If, after the receipt by a Tier 1, Tier 2, or Tier 3 Participant of an
amount advanced by the Company pursuant to Section 5.02(d), a Tier 1, Tier 2, or
Tier 3 Participant becomes entitled to receive any refund with respect to such
claim, the Tier 1, Tier 2, or Tier 3 Participant shall (subject to the Company’s
complying with the requirements of Section 5.02(d)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by a Tier 1, Tier 2, or
Tier 3 Participant of an amount advanced by the Company pursuant to
Section 5.02(d), a determination is made that the Tier 1, Tier 2, or Tier 3
Participant shall not be entitled to any refund with respect to such claim and
the Company does not notify the Tier 1, Tier 2, or Tier 3 Participant in writing
of its intent to contest such denial of refund prior to the expiration of 30
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

(f) In the event that the Excise Tax is subsequently determined to be less than
initially determined by the Accounting Firm, a Tier 1, Tier 2, or Tier 3
Participant shall repay to the Company at the time that the amount of such
reduction in Excise Tax is determined (but, if previously paid to the taxing
authorities, not prior to the time the amount of such reduction is refunded to
the Tier 1, Tier 2, or Tier 3 Participant or otherwise realized as a benefit by
a Tier 1, Tier 2, or Tier 3 Participant) the portion of the Gross-Up Payment
that would not have been paid if the Excise Tax as subsequently determined had
been applied in initially calculating the Gross-Up Payment, with the amount of
such repayment determined by the Accounting Firm.

 

-15-



--------------------------------------------------------------------------------

Section 5.03 Condition to Receipt of Severance Benefits. As a condition to
receipt of any payment or benefits under this Article V, such Participant must
enter into a Non-Solicitation, Non-Disclosure, Non-Disparagement and Release
Agreement with the Company and its affiliates in the form then currently used by
the company which terminates on the monthly anniversary date of each
Participant’s Termination Date as set forth below:

 

Participant

  

Monthly Anniversary Date

of the Termination Date

Tier 1    36 Month Tier 2    36 Month Tier 3    36 Month Tier 4    24 Month

Section 5.04 Limitation of Benefits.

(a) Anything in this Plan to the contrary notwithstanding, the Company’s
obligation to provide the Continued Benefits shall cease if and when the
Participant becomes employed by a third party that provides such Participant
with substantially comparable health and welfare benefits.

(b) Any amounts payable under this Plan shall be in lieu of and not in addition
to any other severance or termination payment under any other plan or agreement
with the Company. Without limiting the generality of the foregoing, in the event
that a Participant becomes entitled to any payment under this Plan, such
Participant shall not be entitled to receive any payment under the Company’s
Executive Severance Plan. As a condition to receipt of any payment under this
Plan, the Participant shall waive any entitlement to any other severance or
termination payment by the Company.

ARTICLE VI

DISPUTE RESOLUTION

Section 6.01 Negotiation. In case a claim, dispute or controversy shall arise
between any Participant (or any person claiming by, through or under any
Participant) and the Company (including the Compensation Committee) relating to
or arising out of this Plan, either disputant shall give written notice to the
other disputant (“Dispute Notice”) that it wishes to resolve such claim, dispute
or controversy by negotiations, in which event the disputants shall attempt in
good faith to negotiate a resolution of such claim, dispute or controversy. If
the claim, dispute or controversy is not so resolved within 30 days after the
effective date of the Dispute Notice (as described in section 7.08), either
disputant may initiate arbitration of the claim, dispute or controversy as
provided in Section 6.02, except in the case of a dispute regarding the
determination of Good Reason which shall be adjudicated by the [Bankruptcy
Court]. All negotiations pursuant to this Section 6.01 shall be held at the
Company’s principal offices in Houston, Texas (or such other place as the
disputants shall mutually agree) and shall be treated as compromise and
settlement negotiations for the purposes of the federal and state rules of
evidence and procedure.

 

-16-



--------------------------------------------------------------------------------

Section 6.02 Arbitration. Any claim, dispute or controversy arising out of or
relating to this Plan which has not been resolved by negotiations in accordance
with Section 6.01 within 30 days of the effective date of the Dispute Notice (as
described in Section 7.08) shall, upon the written request of either disputant,
be finally settled by arbitration conducted expeditiously in accordance with the
commercial arbitration rules of the American Arbitration Association regarding
resolution of employment-related disputes. The arbitrator may, without
limitation, award injunctive relief, but shall not be empowered to award damages
in excess of compensatory damages and each disputant shall be deemed to have
irrevocably waived any damages in excess of compensatory damages, such as
punitive damages. The arbitrator’s decision shall be final and legally binding
on the disputants and their successors and assigns, and judgment by the
arbitrator may be entered in any court having jurisdiction. Each party shall pay
its own fees, disbursements, and costs relating to or arising out of any
arbitration, provided that the Company shall pay on behalf of the Participant
all fees, disbursements, and costs relating to or arising out of any arbitration
in respect of any claim brought by a Participant at any time following a Change
in Control. All arbitration conferences and hearings shall be held within a
thirty (30) mile radius of Houston, Texas.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.01 Cumulative Benefits. Except as provided in Sections 4.02 and 5.03,
the rights and benefits provided to any Participant under this Plan are in
addition to and shall not be a replacement of, all of the other rights and
benefits provided to such Participant under any Benefit Plan or any agreement
between such Participant and the Company except for any severance or termination
benefits.

Section 7.02 No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in this Plan by seeking or accepting other
employment following a termination of his or her employment with the Company or
otherwise. Except as otherwise provided in Sections 4.03 and 5.04, the amount of
any payment provided for in this Plan shall not be reduced by any compensation
or benefit earned by a Participant as the result of employment by another
employer or by retirement benefits. The Company’s obligations to make payments
to any Participant required under this Plan shall not be affected by any set
off, counterclaim, recoupment, defense or other claim, right or action that the
Company may have against such Participant.

Section 7.03 Amendment or Termination. The Board may amend or terminate the Plan
at any time; provided, however, that the Plan may not be amended or terminated
during the pendency of, or within six (6) months following, a Potential Change
in Control, or within two (2) years following a Change in Control.
Notwithstanding the foregoing, nothing herein shall abridge the authority of the
Compensation Committee to designate a new Participant or to determine that a
Participant shall no longer be entitled to participate in the Plan in accordance
with section 2.01(a) hereof. The Plan shall terminate when all of the
obligations to Participants hereunder have been satisfied in full.

Section 7.04 Enforceability. The failure of Participants or the Company to
insist upon strict adherence to any term of the Plan on any occasion shall not
be considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Plan.

 

-17-



--------------------------------------------------------------------------------

Section 7.05 Administration.

(a) The Compensation Committee shall have full and final authority, subject to
the express provisions of the Plan, with respect to designation of Participants
and administration of the Plan, including but not limited to, the authority to
construe and interpret any provisions of the Plan and to take all other actions
deemed necessary or advisable for the proper administration of the Plan.

(b) The Company shall indemnify and hold harmless each member of the
Compensation Committee and any other employee of the Company that acts at the
direction of the Compensation Committee against any and all expenses and
liabilities arising out of his or her administrative functions or fiduciary
responsibilities, including any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of such member in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member’s or employee’s own
gross negligence or willful cause. Expenses against which such member or
employee shall be indemnified hereunder shall include, without limitation, the
amounts of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted or a proceeding brought
or settlement thereof.

Section 7.06 Consolidations, Mergers, Etc. In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Plan; provided, however, that
nothing in this Section 5.06 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
hereunder pursuant to the terms of the Plan provided that such acquirer or
Successor provides adequate assurances of its ability to meet this obligation.
In the event that an acquirer of or Successor to the Company agrees to perform
the Company’s obligations, or any portion thereof, hereunder, the Company shall
require any person, firm or entity which becomes its Successor to expressly
assume and agree to perform such obligations in writing, in the same manner and
to the same extent that the Company would be required to perform hereunder if no
such succession had taken place.

Section 7.07 Successors and Assigns. This Plan shall be binding upon and inure
to the benefit of the Company and its Successors and assigns. This Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Participant should die while
any amounts are due and payable to such Participant hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such Participant’s devisees, legatees or other designees or, if
there be no such devisees, legatees or other designees, to such Participant’s
estate. No payments, benefits or rights arising under this Plan may be assigned
or pledged by any Participant, except under the laws of descent and
distribution.

 

-18-



--------------------------------------------------------------------------------

Section 7.08 Notices. All notices and other communications provided for in this
Plan shall be in writing and shall be sent, delivered or mailed, addressed as
follows: (a) if to the Company, at the Company’s principal office address or
such other address as the Company may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the General
Counsel, and (b) if to any Participant, at his or her residence address on the
records of the Company or to such other address as he or she may have designated
to the Company in writing for purposes hereof. Each such notice or other
communication shall be deemed to have been duly given or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, except
that any change of notice address shall be effective only upon receipt.

Section 7.09 Tax Withholding. The Company shall have the right to deduct from
any payment hereunder all taxes (federal, state or other) which it is required
to withhold therefrom.

Section 7.10 No Employment Rights Conferred. This Plan shall not be deemed to
create a contract of employment between any Participant and the Company and/or
its affiliates. Nothing contained in this Plan shall (i) confer upon any
Participant any right with respect to continuation of employment with the
Company or (ii) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Company to terminate such
Participant’s employment at any time.

Section 7.11 Entire Plan. This Plan contains the entire understanding of the
Participants and the Company with respect to severance arrangements maintained
on behalf of the Participants by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the
Participants and the Company with respect to the subject matter herein other
than those expressly set forth herein.

Section 7.12 Prior Agreements. Except as provided in Section 7.15 below, this
Plan supersedes all prior agreements, programs and understandings (including
verbal agreements and understandings) between the Participants and the Company
regarding the terms and conditions of Participant’s severance arrangements in
the event of a Change in Control.

Section 7.13 Severability. If any provision of the Plan is, becomes or is deemed
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Plan shall not be
affected thereby.

Section 7.14 Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws rules, and applicable federal law.

Section 7.15 Employment Agreements. Notwithstanding anything herein to the
contrary, if any Participant has entered into an employment agreement with the
Company, then the severance benefits provided for in such employment agreement
shall be the only severance benefits such Participant shall be entitled to, and
the severance benefits under the employment agreement shall supersede the
severance benefits provided under this Plan.

 

-19-



--------------------------------------------------------------------------------

CALPINE CORPORATION

CHANGE IN CONTROL AND SEVERANCE

BENEFITS PLAN

Schedule “A”

Tier 1 Participants

Chief Executive Officer

Tier 2 Participants

Chief Operating Officer

Tier 3 Participants

Executive Vice Presidents

Tier 4 Participants

Senior Vice Presidents

 

-20-



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO THE

CALPINE CORPORATION

CHANGE IN CONTROL AND SEVERANCE BENEFITS PLAN

WHEREAS, Calpine Corporation (the “Company”) maintains the Calpine Corporation
Change in Control and Severance Plan (the “Plan”);

WHEREAS, it is intended hereby to amend the Plan to clarify that once a
Participant becomes employed by a third party and is eligible to receive health
and welfare benefits (whether or not substantially comparable), the Participant
must provide the Company with notice (in accordance with Section 7.08 of the
Plan) of said employment and the Company’s obligation to pay for Continued
Health Care Benefits (as defined by the Plan) or outplacement benefits (as
described in the Plan) terminates.

NOW, THEREFORE, and notwithstanding anything to the contrary in the Plan, the
Plan is amended as follows:

1. Article IV, Section 4.03(a) of the Plan is stricken in its entirety and
replaced with the following language:

Section 4.03 Limitation of Benefits.

(a) Anything in this Plan to the contrary notwithstanding, once a Participant
becomes employed by a third party and is eligible to receive health and welfare
benefits (whether or not substantially comparable), the Participant must provide
the Company with notice (in accordance with Section 7.08) of said employment and
the Company’s obligation to pay for Continued Health Care Benefits or
outplacement benefits shall cease.

2. Article V, Section 5.04(a) is stricken in its entirety and replaced with the
following language:

Section 5.04 Limitation of Benefits.

(a) Anything in this Plan to the contrary notwithstanding, once a Participant
becomes employed by a third party and is eligible to receive health and welfare
benefits (whether or not substantially comparable), the Participant must provide
the Company with notice (in accordance with Section 7.08) of said employment and
the Company’s obligation to pay for Continued Health Care Benefits or
outplacement benefits shall cease.

This Amendment shall become effective immediately.

 

-21-